ACCEPTED
                                                                                              01-14-00496-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         4/2/2015 12:18:56 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                       CLERK

                                  No. 01-14-00496-CR

                                         In the                            FILED IN
                     Court of Appeals for the First District of Texas1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                      At Houston
                                                                     4/2/2015 12:18:56 PM
                                                                     CHRISTOPHER A. PRINE
                                                                             Clerk

                                 Cause No. 2013R-0086
                                In the 155th District Court
                                Of Austin County, Texas



                                   PATRICK HURD,
                                      Appellant


                                            v.


                                THE STATE OF TEXAS,
                                      Appellee


            SECOND MOTION FOR EXTENSION OF TIME FOR FILING
                          APPELLEE’S BRIEF

TO THE HONORABLE FIRST COURT OF APPEALS:
     Assistant District Attorney Brandy Robinson, Appellee, moves the court for an

extension of time for filing Appellee's brief. This is Appellee’s second request for an

extension of time. The present date for filing is April 6, 2015, and Appellee requests said

time be extended until May 6, 2015.

                                            I.

       Appellee seeks an extension of time for the following reasons:
      1.     Appellee has had an unexpected medical complication and is not currently
             in the office.


      2.     Appellee’s office has only four attorneys, and Appellee is responsible for
             all appellate matters within the office. As part of Appellee’s additional
             responsibilities as a misdemeanor and felony prosecutor, Appellee has
             represented the State on felony and misdemeanor dockets on March 3rd, 5th,
             19th, 24th, and 26th, 2015, and will be required to represent the State on
             felony and misdemeanor dockets on April 7th, 16th, 21st, and 23rd, 2015.


      3.     Appellee was first chair on the trial of State v. Holba, Continuous Sexual
             Abuse of a Child, 2013R-0094, from March 9, 2015, through March 12,
             2015.
                                           II.

      This is the second extension requested.       Appellee has contacted Appellant’s

counsel, who does not oppose the extension. There has been one previous extension.

                                          III.

      Appellee moves to extend time to file Appellee's Brief until May 6, 2015.



                                                 Respectfully submitted,



                                                 /s/Brandy Robinson
                                                 Brandy N. Robinson
                                                 Asst. Criminal District Attorney
                                                 One East Main
                                                 Bellville, Texas 77418
                                                 (979) 865-5933
                                                 State Bar No. 24051688
                             CERTIFICATE OF SERVICE

I, Brandy Robinson, hereby certify that a true and correct copy of the Second Motion for
Extension of Time for Filing Appellee's Brief has been served upon, Calvin Garvie,
attorney for Appellant, via email at texattycg@aol.com.


Date:        04/02/2015                         /s/Brandy Robinson
                                                Brandy Robinson
STATE OF TEXAS                   $
                                 $
COUNTY OF ATJSTIN                $


      BEFORE ME, the undersigned authority, on this day personally appeared Travis J.
Koehn, who after being duly sworn upon her oath did depose and state:

       "My name is Travis J. Koehn, and I am the employer for Brandy Robinson, the
attorney of record for the Appellee in the foregoing entitled and numbered cause. I am
familiar with the facts and allegations contained in the foregoing Second Motion for
Extension of Time for Filing Appellee's Brief, and they




      suBSCRIBED AND swoRN to          u.rY-" tnh#/a          uy   ot   It4r!,   .20rs.
                                 -U
                                                                         E9L
                                              Commission Expires:            -t_0 lb